 


114 HRES 43 IH: Expressing the sense of the sense of the House recognizing and honoring the Fire Department of New York.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 43 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Crowley (for himself, Ms. Meng, Mr. Nadler, Mr. Tonko, Mrs. Carolyn B. Maloney of New York, Mr. Meeks, Mr. King of New York, Mr. Israel, Mr. Engel, Mrs. Lowey, Mr. Sean Patrick Maloney of New York, Mr. Zeldin, Mr. Jeffries, Mr. Rangel, Ms. Velázquez, Miss Rice of New York, and Ms. Clarke of New York) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Expressing the sense of the sense of the House recognizing and honoring the Fire Department of New York. 
 
 
Whereas 2015 marks the 150th anniversary of the establishment of the modern, paid Fire Department of New York (referred to in this resolution as the “FDNY”);  Whereas the city’s first firehouse was constructed in 1736 and in 1737 the then-Colonial General Assembly created a fire department staffed by volunteers;  
Whereas in 1865 the FDNY was established as a paid, professional organization;  Whereas approximately 15,000 staff of the FDNY proudly serve today and the FDNY is the largest fire department in the United States;  
Whereas members of the FDNY are responsible for saving the lives of countless New Yorkers and visitors over the past century and a half;  Whereas during the September 11, 2001, attacks, thousands of FDNY members heroically raced to the scene to put out fires and save lives;  
Whereas 343 FDNY firefighters, EMTs, and paramedics who responded to the 9/11 attacks lost their own lives;  Whereas according to the FDNY, over 1,150 members of FDNY have lost their lives serving the people of New York since the founding of the modern Department;  
Whereas the service of the FDNY isn’t limited to New York City, and FDNY members have helped respond to disasters throughout the country including Hurricane Katrina, the Oklahoma City bombing, Hurricane Isaac, and the Haiti Earthquake through the Disaster Assistance Response Team;  Whereas members of the FDNY go beyond fighting fires in their service to the community, logging countless hours contributing to charities and community organizations;  
Whereas the motto of FDNY, “New York's Bravest” properly recognizes the courage, tenacity, skillfulness and perseverance of the members of the FDNY: Now, therefore, be it   That the United States House of Representatives—
(1)commemorates the 150th anniversary of the founding of the modern Fire Department of New York; (2)recognizes the courage and perseverance of the members of the Fire Department of New York;
(3)mourns the loss of the members of the Fire Department of New York who have made the ultimate sacrifice; and (4)expresses its deep respect to the current and former men, women and families of the Fire Department of New York for their service to New York City, the United States, and the world.  
 
